Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US2015/0361185, published 12/17/2015, IDS submitted 07/13/2020), as evidenced by Doerr et al. (US2011/0144381A1).
Kawai teaches producing a formyl group-containing porous base matrix and immobilizing an amino group-containing ligand on the formyl group-containing porous base matrix (see abstract). Kawai teaches that the immobilizing an amino group-containing ligand on a formyl group-containing porous base matrix in two stages of imination and reductive reaction and then stabilizing procedure is carried out after the imination (see paras. [0026] and [0099]-[0100]), which would read on to form imine. Kawai teaches reducing agent such as sodium borohydride in order to increase the reaction efficiency (see paras. [0083], [0112] and [0116]-[0117]). Kawai recognizes that assuming that the remaining formyl group of the porous particle which is not treated became a cause of the leakage (see para. [0038]). Kawai teaches that the ligand is stabilized and simultaneously the excess formyl group is inactivated at using an organic borane complex in the of immobilization of an amino group-containing ligand on the formyl group-containing base matrix (see para. [0111]). Kawai teaches that although an organic borane complex which is used generally as a relatively weak reducing agent, the excess formyl group can be inactived without using an amino group-containing low molecular weight compound (see para. [0112]). Kawai teaches the inactivation of the excess formyl group and simultaneously the stabilization of the immobilization bond of the ligand by the organic borane complex is carried out (see para. [0113]). 
Kawai teaches in production Example 1 that NaOH was added and in addition, sodium borohydride was added, which would read on using two or more kinds of reducing agents. 
The evidentiary teachings of Doerr indicate that sodium hydroxide (NaOH) is a reducing agent (see para. [0057]). 
With regard claim 2, Kawai teaches NaOH was added and then sodium borohydride was added (see Example 1), which would read on reducing agents are separately added to reduce the imine. 
With regard to claims 5-6, Kawai teaches peptides having antibody binding affinity (see para. [0123]).
With regard to claims 7-8, Kawai teaches the porous base matrix contains a polysaccharide (see para. [0078]). 
With regard to claim 9, Kawai teaches purification to further improve the purity of the target substance (see para. [0125]). 

Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce Biotechnology (Instructions “AminoLink Coupling Gel”, Pierce Biotechnology, Inc. Rockford, IL 61105, published 06/2002), as evidenced by Doerr et al. (US2011/0144381A1).
Pierce Biotechnology discloses aldehyde-activated coupling gel (agarose gel) for covalent immobilization over a wide range of temperature, pH and buffer conditions (Introduction). Pierce Biotechnology discloses that the coupling gel reacts with protein, the result is a stable and reusable affinity column that provides a valuable tool for the purification of an antibody, antigen or other biomolecules (Introduction). Pierce Biotechnology teaches that the aldehydes react spontaneously with primary amines found in lysine residues and at the amino terminus of a peptide chain and reductive amination of the resulting Schiff base (imine) then forms a stable, secondary amine linkage (Introduction)which can be shown by the following reaction scheme: 

    PNG
    media_image1.png
    569
    506
    media_image1.png
    Greyscale

Pierce Biotechnology discloses contacting protein to the aldehyde-activated coupling gel and reduction of the resulting Schiff base with Cyanoborohydride (see “coupling protein to gel” of step “D”). Pierce Biotechnology is toxic (see pg. 1, Additional Materials Required) Pierce Biotechnology discloses coupling buffer of pH 7.0-7.5 and reductive amination by Cyanoborohydride solution. Pierce Biotechnology teaches Cyanoborohydride solution includes NaCNBH3 and NaOH, which would read on two kinds of reducing agent. 
The evidentiary teachings of Doerr indicate that sodium hydroxide (NaOH) is a reducing agent (see para. [0057]). 
With regard to claim 5, Pierce Biotechnology discloses the aldehydes on the beaded agarose react spontaneously with primary amines found in lysin residues and at the amino terminus of a peptide chain (see Introduction, para. 2).
With regard to claim 6, Pierce Biotechnology discloses affinity column for purification with an antibody (see Introduction, para. 1).
With regard to claim 8, Pierce Biotechnology discloses aldehyde-activated coupling gel (beaded agarose) (see Introduction, para. 2), which reads on porous particle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce Biotechnology (Instructions “AminoLink Coupling Gel”, Pierce Biotechnology, Inc. Rockford, IL 61105, published 06/2002) in view of Tripathi et al. (“Recent Development on Catalyst Reductive Amination and Applications”, Current Organic Chem. 2008, vol. 12, pgs. 1093-1115, published 2008).
Pierce Biotechnology does not explicitly disclose the borane complex has a Lewis base ligand and the Lewis base ligand has a pKa that is 6.5 or less and is a nitrogen-containing heteroaryl compound (see claims 3-4) and separating target compound.
Tripathi teaches catalytic reductive amination (see title). Tripathi teaches that reaction of aldehydes or ketones with amines involves the initial formation of addition product of imine and the imine upon reductive amination provides stable amine (scheme 1 on pgs. 2-3). Tripathi teaches α-picoline-borane complex as an alternative to NaBH3CN for reductive amination which is cheap and commercially available further the reaction in water as a solvent offers a great opportunity for green chemistry (see pg. 20, section 3.7.2). It is noted that the instant specification has indicated that α-picoline-borane is the Lewis base ligand that has a pKa that is 6.5 or less (see filed specification, Table 1 and para. [0056]). 
Therefore, given the fact that α-picoline-borane complex is an art recognized alternative for reductive amination and given the fact that α-picoline-borane is cheap and commercially available, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the art recognized α-picoline-borane for reductive amination with the expectation of expanding the process of reduction chemistry in the method of Pierce biotechnology. The person would have a reasonable expectation of success because it has been well understood that the α-picoline-borane complex is used as an alternative to Cyanoborohydride. 
In addition, the person would have been motivated to use α-picoline-borane complex for reduction chemistry because Pierce Biotechnology teaches that Cyanoborohydride is toxic.  Since α-picoline-borane complex is used in water as a solvent that offers a great green chemistry and is disclosed as an alternative to NaBH3CN for reductive amination, the person would have considered using this α-picoline-borane complex for reductive amination. 
With regard claim 9, as described above, Pierce Biotechnology discloses that the coupling gel reacts with protein, the result is a stable and reusable affinity column that provides a valuable tool for purifications of biomolecules. Therefore, it would have been obvious for the person to have separated the target biomolecules for analysis of target biomolecules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635